COBB, Judge
(concurring in part and dissenting in part).
I agree with the majority’s decision except insofar as it affirms the issue addressing the appellant’s Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), claim regarding the enhancement of his sentences pursuant to §§ 13A-12-250 and 13A-12-270, Ala.Code 1975. I believe that the appellant’s challenge to the enhancement of his sentences pursuant to §§ 13A-12-250 and 13A-12-270 is entitled to further review. See my special writing concurring in Judge Shaw’s special writing as to this issue in Poole v. State, [Ms. CR-99-1200, August 31, 2001] - So.2d - (Ala.Crim.App.2001). As to those points on which I disagree with Judge Shaw, see my special writing in Poole, - So.2d -.